         Case 3:20-cv-00516-VAB Document 187 Filed 05/28/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

OLIVER LUCK,                                        :   CASE NO. 3:20-cv-00516-VAB
                                                    :
                       Plaintiff,                   :
v.                                                  :
                                                    :
VINCENT K. MCMAHON and ALPHA                        :
ENTERTAINMENT LLC,                                  :
                                                    :
                       Defendants.                  :   MAY 28, 2021

                             DEFENDANT’S MOTION TO SEAL

       Pursuant to Local Rule of Civil Procedure 5(e), Defendant Alpha Entertainment LLC

(“Defendant”) hereby moves to seal Exhibits 1, 2, and 3 to its Memorandum of Law in

Opposition to Plaintiff’s Motion to Compel Rule 30(b)(6) Deposition (the “Memorandum”). In

support of this motion to seal, Defendant states:

       1.      Exhibit 1 contains excerpts from the transcript of the deposition of Defendant

Vincent McMahon dated May 13, 2021, which has been designated as Confidential pursuant to

paragraph 13 of the Standing Protective Order.          The transcript contains confidential and

proprietary business information that warrants sealing. See Alexander v. Azar, 396 F. Supp. 3d

242, 253 (D. Conn. 2019) (“[C]onfidential commercial information of a business—including

trade secrets, confidential research, internal business documents and information about a

business’s operations—has been recognized repeatedly as a proper subject for sealing.”) (internal

quotation marks and citation omitted); Travelers Indem. Co. v. Excalibur Reinsurance Corp., No.

3:11-CV-1209, 2013 WL 4012772, at *5-6 (D. Conn. Aug. 5, 2013) (sealing portions of

documents that contained “confidential proprietary information, documents and client data,” and

recognizing that “the parties to an action often have a significant interest in protecting such

information from public dissemination”).
         Case 3:20-cv-00516-VAB Document 187 Filed 05/28/21 Page 2 of 3




       2.      Exhibit 2 contains excerpts from the transcript of the deposition of Jeffrey Pollack

dated May 25, 2021. Pursuant to paragraph 13 of the Standing Protective Order, the transcript

shall be treated as Confidential prior to the expiration of the 10-business day period for any

confidentiality designations to be made by the parties. Accordingly, sealing of the transcript is

warranted until the period for designating the transcript has expired. (ECF No. 11 (“[Deposition

transcripts may be designated] by written notice to all counsel of record, given within ten

business days after the Designating Person’s receipt of the transcript in which case all counsel

receiving such notice shall be responsible for marking the copies of the designated transcript or

portion thereof in their possession or control as directed by the Designating Person. Pending

expiration of the ten business days, the deposition transcript shall be treated as designated.”))

       3.      Exhibit 3 contains excerpts from the transcript of the deposition of Cindy Wagner

dated May 20, 2021. Pursuant to paragraph 13 of the Standing Protective Order, the transcript

shall be treated as Confidential prior to the expiration of the 10-business day period for any

confidentiality designations to be made by the parties.         (Id.)   Accordingly, sealing of the

transcript is warranted until the period for designating the transcript has expired.

       WHEREFORE, the Court should permit Defendant to file Exhibits 1, 2, and 3 to the

Memorandum under seal. Defendant will serve these documents on Plaintiff’s counsel and will

conditionally file them under seal with the Court in accordance with Local Rule of Civil

Procedure 5(e).




                                             -2-
         Case 3:20-cv-00516-VAB Document 187 Filed 05/28/21 Page 3 of 3




                                                   DEFENDANT ALPHA ENTERTAINMENT
                                                   LLC,

                                                   By: /s/ Jerry S. McDevitt
                                                   Jerry S. McDevitt (pro hac vice)
                                                   Curtis B. Krasik (pro hac vice)
                                                   K&L GATES LLP
                                                   K&L Gates Center
                                                   210 Sixth Avenue
                                                   Pittsburgh, PA 15222
                                                   Phone: (412) 355-6500
                                                   Fax: (412) 355-6501
                                                   Email: jerry.mcdevitt@klgates.com
                                                   Email: curtis.krasik@klgates.com

                                                   Jeffrey P. Mueller (ct27870)
                                                   DAY PITNEY LLP
                                                   242 Trumbull Street
                                                   Hartford, CT 06103
                                                   Phone: (860) 275-0100
                                                   Fax: (860) 275-0343
                                                   Email: jmueller@daypitney.com


                                CERTIFICATE OF SERVICE

        I hereby certify that, on May 28, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                            -3-
